DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 23 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Loose abrasive blasting as an alternative to slurry polishing of optical fibre end faces” by Gharbia et al.
In regards to claim 1, Gharbia teaches a process (Abstract, Experimental Set-Up, Figure 1) for terminating an optical fiber (4) with an optical fiber holder/fiber chuck (7) comprising the steps of (a) providing an optical fiber and an optical fiber holder/fiber chuck (7), with an end of the optical fiber extending beyond a surface of the fiber chuck and (b) directing a jet comprising an air-abrasive mixture at the end of the optical fiber to cleave the end of the optical fiber from the remainder of the optical fiber (Abstract).  Although Gharbia does not expressly teach the fiber chuck to be a ferrule, the ferrule defining a bore for receiving the optical fiber therein, the fiber chuck secures the optical fiber.  The fiber chuck further provides a spacing, serving the same purpose as a ferrule bore, for receiving the optical fiber.  Since the fiber chuck and the ferrule serve the same purpose of securing and protecting the optical fiber and the fiber chuck provides a spacing for the same purpose as a ferrule bore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to for the fiber chuck of Gharbia to function equivalently as a ferrule.  It is further noted that although terms are not always consistently used, the fiber chuck and ferrule are functionally equivalent.  Lastly, Gharbia fails to expressly teach the jet concurrently removing adhesive from a face of the ferrule.  However, as the jet moves to cleave the end of the optical fiber, the jet would reasonably contact the end of the fiber holder element, such as the modified ferrule component/fiber chuck and therefore removing any debris, such as adhesive from the face of the ferrule.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art that during the process of the jet directing a mixture would concurrently removing adhesive from a face of the ferrule.
In regards to claim 2, Gharbia teaches step (b) is performed for a sufficient time to polish a remaining end of the optical fiber in the ferrule. (Abstract)
In regards to claim 4, Gharbia teaches the air-abrasive mixture comprises particles having a size between about 1 and 27 pm. (Table 1)
In regards to claim 6, Gharbia shows the jet is directed at an impact angle of between about 0 and 90 degrees. (Figure 1)
In regards to claim 7, although Gharbia does not expressly state for the optical fiber is formed of a material selected from the group consisting of glass, polymer and ceramic, each of these materials are common chosen materials for standard optical fibers.  Since glass, polymer and ceramics are all readily available in the art and commonly chosen materials for optical fibers, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the optical fiber is formed of a material selected from the group consisting of glass, polymer and ceramic.
In regards to claim 8, although Gharbia does not expressly state step (b) removes excess epoxy from the optical fiber and/or ferrule, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have removed excess epoxy in order for the endface of the optical fiber to be clean and clear to effectively and efficiently guide light through the endface of the fiber.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Loose abrasive blasting as an alternative to slurry polishing of optical fibre end faces” by Gharbia et al as applied to claim 1 above and in further view of U.S. Patent Application Publication 2008/0172951 to Starling as further evidenced by U.S. Patent Application Publication 2011/0204115 to Barnes et al and U.S. Patent Application Publication 2012/0018481 to Hall et al.
	In regards to claim 3, Gharbia teaches all discussed in claim 1 but fails to expressly teach the air-abrasive mixture comprises a material selected from the group consisting of silicon carbide, aluminum oxide, cerium oxide, tungsten, garnet, silicon dioxide, and glass beads.  However, Gharbia does teach the air-abrasive mixture to include diamond grit.  Starling further teaches a process of preparing the end of an optical fiber using an abrasive product.  Starling further teaches the abrasive product to include diamond or silicon carbide, aluminum oxide and cerium oxide.  [0027] Since Starling teaches alternatives to using diamond, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen the material desired.  These alternatives are further evidenced by Barnes [0063, 0108, 0126] and Hall [0016].
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record fails to disclose or reasonably suggest the jet is directed at a velocity of between about 80 and 180 m/s in addition to the accompanying features of the independent claim and any intervening claims.  Prior art Gharbia teaches a maximum speed of 20 m/s.  
Claims 9-14 are allowed.  The prior art of record fails to disclose or reasonably suggest a process for terminating an optical fiber with a ferrule, comprising the steps of (a) providing an optical fiber and ferrule, with an end of the optical fiber extending beyond a surface of the ferrule and (b) directing a jet comprising an air-abrasive mixture at the end of the optical fiber to cleave the end of the optical fiber from the remainder of the optical fiber, wherein the jet is directed at a velocity of between about 80 and 180 m/s and at an impact angle of between about 0 and 90 degrees in addition to the accompanying features of the independent claim.  Prior art Gharbia teaches a maximum speed of 20 m/s.  
Claim 65 is allowed.  Previously objected claim 5 has been rewritten in independent form as newly presented claim 65 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874